Citation Nr: 0621371	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-37 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
gastroesophageal reflux disease (GERD), rated noncompensably 
(zero percent) disabling. 

2.  Entitlement to a higher initial evaluation for a low back 
disorder, rated 10 percent disabling. 

3.  Entitlement to a higher initial evaluation for a right 
knee disorder, rated noncompensably disabling. 

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), including on an extraschedular basis.   


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1989 
to February 2003, and also had four months and 14 days of 
prior active service.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

While the veteran had also appealed the initial ratings 
assigned with the grant of service connection for major 
depression and irritable bowel syndrome, he withdrew those 
appeals by a signed submission in September 2004.  Though a 
claim generally remains open until a final action on the 
claim, once a claim is withdrawn it no longer exists.  Hanson 
v. Brown, 9 Vet. App. 29 (1996).  Accordingly, these two 
claims are is not before the Board.  Though the veteran by 
that September 2004 submission appeared to have also possibly 
then withdrawn his TDIU appeal, if so he reinstated the TDIU 
appeal by a May 2005 VA Form 9 perfecting that appeal, 
following a January 2005 statement of the case addressing the 
TDIU claim.  Thus, the TDIU claim is considered properly 
before the Board, and is the subject of remand, below, 
together with the other issues on appeal.  If the veteran 
wishes to withdraw his appeal as to his TDIU claim, he may do 
so at any time prior to entry of a final decision by the 
Board.  Hanson.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

While the veteran had by a September 2004 submission 
requested a video conference hearing before a Veterans Law 
Judge of the Board, he withdrew that request by a May 2005 
submission.  By a later submission in May 2005, the veteran 
requested a hearing before a local hearing officer at the RO 
(an "RO hearing").  There is no evidence in the claims 
folders of any effort to honor this latest request.  
Accordingly, remand is in order to afford the veteran an RO 
hearing.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), (VCAA) is applicable in this case at 
least as to the TDIU claim.  The other issues on appeal are 
for higher initial evaluations than those granted with 
service connection.  Thus, those high initial evaluation 
issues are downstream of issues of service connection 
(arising from appeals of decisions granting service 
connection).  VA's General Counsel recently held that no VCAA 
notice was required for such downstream issues, and that a 
United States Court of Appeals for Veterans Claims (Court) 
decision suggesting otherwise was not binding precedent. 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002). The Board is 
bound by the General Counsel's opinion. 38 U.S.C.A. § 7104(c) 
(West 2002).  VAOPGCPREC 8-2003; 69 Fed.Reg. 25180 (May 5, 
2004).  While this logic is called into some question in a 
recent Court case, neither this case nor the GC opinion has 
been struck down.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board does note that the VCAA letter 
afforded the veteran prior to the service connection decision 
was deficient with respect to the underlying service 
connection issues, in that it did not address any of the 
individual claims.  See Dingess/Hartman.  Hence, additional 
VCAA notice, while perhaps not required, is advisable for all 
the appealed claims.  

To implement the provisions of the VCAA, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2005).  While the veteran was afforded a VCAA 
notice letter in May 2004 addressing the TDIU claim, the 
veteran was not then advised of the evidentiary basis to 
support that claim on an extraschedular basis, which notice 
would be appropriate where, as here, TDIU is claimed on an 
extraschedular basis.  Hence, this matter can be addressed in 
the VCAA letter sent as part of the development discussed 
herein.

By a May 2004 submission, the veteran's representative noted 
that the veteran had not been afforded VA examination to 
evaluate all of the claims the subject of current appeal.  
The representative argued that a further VA examination was 
thus appropriate for all claims on appeal.  The Board 
observes that while one May 2004 VA examination provided an 
evaluation of the veteran's spine and another May 2004 VA 
examination addressed the veteran's depression, the veteran's 
right knee and GERD have not been the subject of recent VA 
examination.  The May 2004 VA examination of the veteran's 
spine did not adequately address all medical questions, 
including those directed by the United States Court of 
Appeals for Veterans Claims (Court) when a Diagnostic Code 
provides for compensation based upon limitation of motion.  
Under such circumstances, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2005) must also be considered, and that an 
examination upon which the rating decision is based must 
adequately portray the extent of functional loss due to pain 
on undertaking motion, fatigue, weakness and/or 
incoordination.   DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, the Board concurs that all the higher initial 
evaluation claims on appeal should be the subject of further 
VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide a VCAA notice 
letter to the veteran addressing his claim 
for TDIU, including on an extraschedular 
basis.  As such, the RO must provide a 
VCAA notice letter which notifies the 
veteran of the specific evidence needed to 
support that claim, including on an 
extraschedular basis.  

Regarding all remanded claims, the RO 
should review the claims file and satisfy 
all unaddressed VCAA notice obligations in 
accordance with the holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and in 
accordance with 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005); the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  Any responses 
received should be associated with the 
claims folders.  

2.  The veteran should identify, for the 
RO, any recent treatment of these claimed 
disorders.  If reported, RO should attempt 
to obtain treatment records, with 
appellant's assistance as needed.  If 
records are not obtained, RO should 
document attempts to obtain the records. 

3.  The veteran should be offered a 
hearing before a hearing officer at the 
RO.  Notice of that hearing should be 
documented in the claims folders, as well 
as any failure to report for the hearing.

4.  Thereafter, the RO should arrange 
appropriate VA examination(s), such as 
orthopedic and neurologic examination(s), 
to address the nature and extent of any 
current right knee and low back disorders. 
The entire claims folders should be 
reviewed by the examiner(s).  Any 
necessary, non-invasive tests or studies 
should be conducted including, but not 
limited to, range of motion studies of the 
low back and right knee expressed in 
degrees. A radiographic examination, if 
medically indicated, should be performed.

Regarding the knee, the examiner(s) should 
address the presence or absence of all 
impairing factors, including those 
affecting range of motion, stability, 
laxity, and other factors affecting 
functional use.  Regarding the low back, 
the presence of any localized and/or 
radicular symptoms should be addressed, 
and any objective bases for these.  

The examiner(s) should specify whether any 
painful motions of the knee or low back 
are clinically elicited, and if so, the 
nature, location and intensity of the pain 
should be described in detail; and whether 
it is due to the service-connected 
disability. Any objective indications of 
such pain should be described. The 
examiner(s) should elicit information as 
to precipitating and aggravating factors 
(e.g., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions, including from pain on 
motion, and the effect the service-
connected disability has upon the 
appellant's daily activities. See DeLuca. 
Any neurologic abnormalities attributable 
to the service-connected low back 
disability should be described in detail.  

The examiner(s) should provide a complete 
rational for any opinions expressed.  

5.  Also after completion of remand 
instructions 1 through 3, the RO should 
arrange a VA gastrointestinal examination 
to address the nature and extent of the 
veteran's GERD.  The entire claims folders 
should be reviewed by the examiner.  Any 
necessary, non-invasive tests or studies 
should be conducted.  The presence or 
absence of associated symptomatology, and 
whether these symptoms are objectively 
supported as due to his GERD, should be 
addressed.  Signs or symptoms to be 
addressed should include dysphagia, 
pyrosis, regurgitation, substernal or arm 
or shoulder pain, vomiting, material 
weight loss, hematemesis or melena, 
anemia, and any persistence of epigastric 
distress.  Whether, and if so to what 
extent, the veteran's general health is 
impaired by his GERD should also be 
addressed.  The examiner should provide a 
complete rational for any opinions 
expressed.  

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claims de novo.  
Staged ratings should be considered to 
address initial schedular evaluations, 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).  The TDIU claim should be 
addressed including on an extraschedular 
basis.  If any benefit the subject of 
remand is not granted in full, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded the appropriate time to 
reply.  Thereafter, the case should be 
returned to the Board for further 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


